Action to recover damages for personal injuries sustained when the plaintiff slipped and fell on a snow and ice-covered sidewalk in the borough of Brooklyn. The accident took place about sixteen and three-quarters hours after the cessation of a twenty-four-hour snow storm, during which eight and eight-tenths inches of snow and sleet fell. During the storm and for some two days thereafter the temperature was at all times below *813the freezing point. There was testimony from which it could be found that some of the sidewalk areas in the vicinity had been cleared at the time of the accident. The City of New York appeals from a judgment in favor of plaintiff entered upon the verdict of a jury. Judgment in so far as appealed from reversed on the law, with costs, and the complaint dismissed on the law, with costs. Under the facts in this case the appellant’s motion to dismiss the complaint at the end of the entire case should have been granted. (Galvano v. Klein, Inc., 257 App. Div. 989.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.